When the original opinion herein, and in the companion case were delivered, declaring the Act quoted in the original opinion unconstitutional, I had so much doubt, and expressed it, I was then unwilling to concur in those opinions on that question. Since then upon a more thorough investigation and consideration of the question, I am convinced that said Act is unconstitutional, and I therefore concur in the opinions on that question.
The object and purpose of the Act is so commendable I regret exceedingly the Constitution, as it now is, prevents its being enforced. Perhaps in the wisdom of the Legislature some constitutional way will be devised to accomplish the desired purpose. If not, then the people if they desire, can so amend our Constitution as to clearly authorize it.